 



Exhibit 10.22

Ekso Bionics, Inc.

1414 Harbour Way South, Suite 1201
Richmond, California 94804

 

November 12, 2013

 

Gravitas Partners Ltd.

Craigmuir Chambers

Roadtown, Tortola, BVI

 

Pentium Capital Partners Ltd.

250 Park Avenue, 7th Floor

New York, NY 10188

 

Gentlemen:

 

This letter agreement (the “Agreement”) hereby supersedes and replaces in its
entirety the consulting agreement among Ekso Bionics, Inc. (the “Company”) and
Gravitas Partners Ltd. (“Gravitas”) and Pentium Capital Partners Ltd.
(“Pentium”) dated August 22, 2013 (the “Initial Agreement”). Gravitas and
Pentium are herein referred to individually as a “Consultant” and collectively
as the “Consultants.”

 

1.            Retainer for Providing Future Consulting Services Under Separate
Terms and Conditions. Pursuant to the terms hereof, each Consultant is retained
by the Company (the “Retainer”) to provide such business consulting services
with respect to business and technology or other matters (the “Services”). The
fee for this Retainer is set forth in paragraph 3 below and is deemed fully
earned upon signing this Agreement. Company acknowledges and agrees that the
only obligation on Consultants under this Retainer is to negotiate in good faith
the terms and conditions to provide Services in the future. If the Company
requests Services to be provided by one or both of the Consultants hereunder
same shall be set forth in separate written statements of work for such
Services, which separate written statement shall set forth the terms and
conditions pursuant to which one or both of the Consultants shall provide the
requested Services, including the compensation therefor, and upon execution by
the Company and one or both of the Consultants same shall be attached as
exhibit(s) hereto and shall be deemed to be incorporated herein. Subject to the
terms and conditions set forth herein, the term of this Retainer (the “Term”)
shall commence on the date hereof and shall continue until August 22, 2014
unless extended by mutual agreement of the parties or earlier terminated in
accordance with the terms hereof. Company and each Consultant acknowledge and
agree that Company may engage only one of the Consultants for Services and such
engagement shall be exclusively between Company and that Consultant and the
other Consultant shall have no rights or involvement therein with respect to
those Services.

 

 

 

  

Gravitas Partners Ltd.

Pentium Capital Partners Ltd.

November 13, 2013

Page 2

 

2.            Confirmation Regarding Initial Agreement. The Consultants
acknowledge that the Company currently is pursuing a financing transaction. At
present it is structured as a private placement of convertible debt securities
of the Company (the “Bridge Financing”) and that following the Bridge Financing,
the Company intends to enter into a reverse triangular merger with a publicly
traded company (“Pubco”), in which merger all of the outstanding shares of the
Company will be cancelled in exchange for shares of the common stock of Pubco
(the “Pubco Common Stock”) (such transaction, or any other transaction that
results in the Company and its subsidiaries becoming subsidiaries of Pubco, or
substantially all of the assets of the Company and its subsidiaries becoming
owned directly or indirectly by, and their business being conducted directly or
indirectly by, Pubco, the “Merger”). For avoidance of doubt and notwithstanding
anything to the contrary contained in any prior agreement between the Company
and any of the Consultants (including, without limitation, Section 5 of the
Initial Agreement), the Consultants acknowledge and agree (a) that the
Consultants are not (and have not been) providing any financial or other
regulated services to the Company in connection with the Bridge Financing or the
Merger (or any financing or transaction terms in connection with the Merger) and
(b) that, except as expressly set forth in this Agreement, the Consultants have
no right to receive from the Company and the Company has no obligation to pay
any Fee (as defined in the Initial Agreement) or other compensation to the
Consultants in connection with or as a result of the Bridge Financing or the
Merger (or any financing or transaction terms in connection with the Merger).

 

3.            Additional Consideration. (a)Contingent upon the consummation of
the Bridge Loan, or upon any transaction that mirrors same, is similar to or
results in benefit to the Company, the Consultants shall be paid the sum of
$100,000 by the Company within five *(5) days of the closing on such transaction
and (b) immediately following and contingent upon consummation of the Merger, or
upon any transaction that mirrors same, is similar to or results in benefit to
the Company, the Company shall cause Two Hundred Fifty Thousand (250,000)
restricted shares of Pubco Common Stock or the stock of any future entity that
is the conduit for the Merger or similar transaction (the “Shares”) to be issued
to the Consultants. The Consultants acknowledge that the issuance of the Shares
hereunder is contingent upon the consummation of the Merger or similar
transaction and that the Merger or other similar transaction may not occur. The
Shares shall be registered in the name of, and allocated as between, Gravitas
and Pentium pursuant to joint written instructions that shall be provided to the
Company by Gravitas and Pentium within 7 days following the date hereof. The
restrictions thereon shall be limited to that which are on all other Pubco
Common Stock shares (or the stock of such other entity through which a similar
or mirror transaction is consummated) that are delivered through the Merger or
similar transaction to existing shareholders of the Company in exchange for
those existing shares. Consideration payable hereunder in paragraphs (a) and (b)
shall be delivered as directed by each Consultant and Company shall pay either
to each Consultant or each Consultant’s successors or assigns.

 

4.            Consultant Representations and Warranties. Each Consultant
represents that: (a) it or he will acquire the Shares for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; (b) it or he meets the requirements of
at least one of the suitability standards for an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D under the Securities Act of
1933, as amended (the “Securities Act”); (c) it or he is unaware of, is in no
way relying on, and did not become aware of Pubco or the Shares through or as a
result of, any form of general solicitation or general advertising; (d) it or he
has such knowledge and experience in financial, tax, and business matters, and,
in particular, investments in securities, so as to enable it to evaluate the
merits and risks of an investment in this Shares and Pubco and to make an
informed investment decision with respect thereto; (e) it or he is aware that an
investment in the Shares involves a number of very significant risks and has
carefully researched and reviewed and understands the risks thereof; (f) it or
he understands that the Shares will be restricted shares that have not been
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (i) subsequently
registered thereunder, or (ii) pursuant to an available exemption from such
registration requirements; (g) it or he is aware that there can be no assurance
that there will be any market for resale for the Shares or that the Shares will
be freely transferable at any time in the foreseeable future. The Consultants
agree to provide promptly such additional information as the Company may
reasonably request for compliance with the securities laws of the state in which
any of the Consultants is located.

 

 

 

  

Gravitas Partners Ltd.

Pentium Capital Partners Ltd.

November 13, 2013

Page 3

  

5.            Release and Covenant Not to Sue. By execution hereof, the
Consultants and the Company hereby fully, forever, irrevocably and
unconditionally, releases and discharges each other and each other’s past and
present officers, directors, principals, members, shareholders, employees,
attorneys, insurers, agents, servants, affiliates, subsidiaries, parent
companies, successors, heirs and assigns from any and all causes of action,
actions, judgments, liens, indebtedness, damages, losses, claims, claims in
bankruptcy, demands, obligations, costs, expenses, attorneys’ fees and
liabilities of any nature whatsoever, whether known or unknown, suspected or
unsuspected, existing or prospective, and whether based on contract, tort,
statutory or other legal or equitable theory of recovery, which it or he has,
had or claims to have under, with respect to or arising out of the Initial
Agreement (the foregoing claims, collectively, with respect to any person and
its Related parties, “Claims”) from the beginning of time to the date this
Agreement is signed by all parties. Consultants and the Company further
covenants and promises that each will not file, pursue or bring any Claim in any
judicial, arbitral or administrative forum against the other or any other party
released hereunder; provided, however, that nothing herein shall be construed or
deemed to release any covenants contained in, or claims for breach of, this
Agreement or any written amendments, supplements or modifications thereto.

 

6.            Uncertain Claims. The releases set forth in Section 5 extend to
claims that the parties do not know or suspect to exist at the date of this
Agreement, which if known, might have affected the decision to enter into this
Agreement. The Consultants and Company shall be deemed to waive any and all
provisions, rights and benefits conferred by any law of the United States or any
state or territory of the United States, or principle of common law or equity,
which governs or limits a person’s release of unknown claims. The Consultant and
Company acknowledge and agree that either may discover facts different from or
in addition to those which they now know or believe to be true and that this
Agreement shall be and remain effective in all respects notwithstanding such
different or additional facts or the discovery thereof.

 

 

 

 

Gravitas Partners Ltd.

Pentium Capital Partners Ltd.

November 13, 2013

Page 4

  

7.           Confidential Information; Non-Disclosure. It is recognized that
during the period in which the Consultants provide services to Company, the
Consultants may gain knowledge of or have access to certain information which is
of a confidential nature. The Consultants shall not make copies of, take,
distribute, disclose, directly or indirectly, or otherwise use at any time,
during the term of this Agreement or thereafter, any financial, accounting,
statistical, or personnel data or any process, compilation of information,
records, or any other information concerning the Company’s business operations,
inventory, or services (collectively, “Company Confidential Information”)
without the prior written consent of the Company, except as may be necessary in
the performance of the Consultants’ duties under this Agreement. All copies of
such Company Confidential Information in written, graphic or other tangible form
shall be returned to Company upon the termination of this Agreement, or earlier
upon request. All copies of such Company Confidential Information in electronic
form shall be destroyed upon request of Company. It is understood and agreed
that information in the public domain, information disclosed to a Consultant by
an independent third party without any indication that the same is confidential,
and information independently developed by a Consultant without the benefit of
any Company Confidential Information, as evidenced by a Consultant’s written
records, shall not be deemed to be Company Confidential Information. The
foregoing contractual duties to protect Company Confidential Information are in
addition to and not a substitution for any greater or additional duties imposed
by law. These provisions shall survive the termination of this Agreement.

 

8.           Transfer of Rights. Each Consultant represents and warrants that it
has not assigned or transferred, or purported to assign or transfer, to any
person or entity any Claim released or discharged under this Agreement or any
part or portion thereof.

 

9.            Termination. The Term of the engagement of the Consultants to
provide Services hereunder may be terminated at any time from time to time
without cause by either party upon not less than thirty (30) days prior written
notice to the other party. Notwithstanding the foregoing, the Company also may
terminate the Term of the engagement of the Consultants to provide Services,
effective immediately upon receipt of written notice, if any Consultant breaches
or threatens to breach any provision of Section 7 hereof.

 

10.           Incorporation of Terms of Initial Agreement. The content of
Sections 13(b) through (g) of the Initial Agreement is hereby incorporated
herein by reference and shall be deemed a part of the Agreement as if fully set
forth herein.

 

11.           Further Assurances. Promptly following the request of a party at
any time, the other party shall execute, acknowledge and deliver to the
requesting party or the designee thereof (as applicable) such other or further
documents or letters as may be reasonably necessary or advisable to evidence or
effectuate the purposes of this Agreement.

 

12.           Warranty of Authorization. Each party hereby represents and
warrants to the other party that the making, execution and performance of this
Agreement by such party has been duly authorized by all necessary legal,
corporate or limited liability company action.

 

13.           Third Party Beneficiaries. Except for the Company Releasees, there
are no third party beneficiaries of this Agreement and no person shall have the
right, power or authority to enforce the provisions hereof as though it were a
party hereto.

 

 

 

 

Gravitas Partners Ltd.

Pentium Capital Partners Ltd.

November 13, 2013

Page 5

 

 

14.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the state of New York, without giving
effect to any choice or conflict of law provision or rule (whether of the state
of New York or any other jurisdiction) that would cause the application of laws
of any jurisdictions other than those of the state of New York.

 

15.            Entire Agreement; Amendments. Except as set forth herein, this
Agreement constitutes the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede any prior agreements and
understandings between the parties with respect to such subject matter. Except
as otherwise set forth herein, this Agreement amends and replaces in its
entirety the Initial Agreement by and between the Company and Gravitas and
Pentium. This Agreement shall only be amended by a writing signed by the
parties.

 

16.            Voluntary Assent. Each party affirms that no other promises or
agreements of any kind have been made to or with it by any person whatsoever to
cause it to sign this Agreement, and that it fully understands the meaning and
intent of this Agreement. Each party further states and represents that it has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs its
name of its own free act.

 

17.            Construction of Agreement. Each of the parties acknowledges that,
prior to the execution of this Agreement, they each sought and received the
advice of competent legal counsel concerning the ramifications and effect hereof
and the transactions contemplated hereby. This is a negotiated agreement and no
rule of evidence requiring construction against the drafter shall apply.

 

[Rest of page intentionally left blank. Signature page follows]

 

 

 

  

Gravitas Partners Ltd.

Pentium Capital Partners Ltd.

November 13, 2013

Page 6

 

If the foregoing correctly sets forth the understanding between us, please so
indicate on the enclosed signed copy of this Agreement in the space provided
therefore and return it to us, whereupon this Agreement shall constitute a
binding agreement between us.

 

  Very truly yours,       Ekso Bionics, Inc.         By: /s/ Nathan Harding    
Name: Nathan Harding     Title: Chief Executive Officer



 

AGREED TO AND ACCEPTED

as of the date first above written:

 

Gravitas Partners Ltd.

 

By: /s/ Allen Greenstein   Name Allen Greenstein   Title Partner         Pentium
Capital Partners Ltd.         By: /s/ Marcel Engenheiro   Name Marcel Engenheiro
  Title Director  

 

 

 

